Citation Nr: 9922232	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  96-26 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for postoperative residuals 
of fusion of the left sacroiliac joint.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Dowdell, Counsel


INTRODUCTION

The veteran served on active duty from February 1991 to June 
1991.  He also has service in the United States Marine Corps 
Reserve and was determined to be medically unfit in January 
1995.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal of an April 1995 rating 
decision from the Winston-Salem, North Carolina Regional 
Office (RO), which denied service connection for 
postoperative residuals of fusion of the left sacroiliac 
joint.


REMAND

This issue was previously before the Board in February 1998.  
At that time the case was remanded to the RO for additional 
development of the evidence, to include a VA examination.  
The veteran was notified of the time and place of the 
examination in a letter dated in March 1999 from the VA 
medical facility in Winston-Salem, North Carolina.  
Subsequently, the VA medical facility notified the RO that 
the veteran refused to report for the scheduled examination.  
It was reported that the veteran indicated he would not be 
available until "August." The Board is of the opinion that 
the veteran should be rescheduled for another VA examination.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of any medical 
records not previously submitted, to 
include the actual treatment records from 
the Miller Clinic and the records from 
the Carolinas Medical Center where a CT 
scan was conducted in November 1990.  The 
RO should inform the veteran that he has 
the opportunity to submit additional 
evidence and arguments in support of his 
claim.

2.  The RO should contact the appropriate 
source to verify the dates of the 
veteran's service in the Marine Corps 
Reserve, to include his periods period of 
active duty for training and inactive 
duty training.

3.  A VA examination should be conducted 
by an orthopedist in order to determine 
the nature and severity of the 
postoperative residuals, fusion of left 
sacroiliac joint.  All testing deemed 
necessary should be performed.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  It is requested that the 
examiner obtain a detailed medical 
history, to include the physical 
activities in which the veteran engaged 
while a civilian and a member of the 
Reserve, to include his period of active 
duty when he was stationed in Norway.  
Following the examination and in 
conjunction with a review of the claims 
folder, it is requested that the examiner 
render an opinion as to when the 
disability of the left sacroiliac was 
initially manifested?  If present prior 
to his period of active duty for training 
(basic and advanced training) in 1988 or 
his call to active duty in February 1991, 
whether it is as least as likely as not 
that the preservice disability underwent 
a chronic increase in severity during his 
service beyond normal progression?  A 
complete rational for any opinion 
expressed should be included in the 
examination report.

Thereafter, the issue should be readjudicated by the RO.  In 
the event that the benefit sought is not granted, the veteran 
and his representative should be furnished a supplemental 
statement of the case and an opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









